DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 12/17/2021 is acknowledged.  Claim 1 has been amended.  Claims 2 and 3 have been cancelled.  Claims 1 and 4 are pending in the application.  
Response to Arguments
In response to Applicant’s argument that the middle portion structure in Williams “does not have an inclined surface that inclines as it extends gradually away from the rotor in the axial direction of the drive shaft and approaches the coil end in the radial direction of the drive shaft”: the Examiner respectfully disagrees. It is noted that Applicant gave no particular reasoning as to why the inclined portion of balance weight 34 in Williams does not read upon the middle portion having an inclined surface recited in the claims, thus Examiner is unable to ascertain why Applicant believes the claims define over the applied reference. Williams discloses a balance weight 34 having a middle portion with an inclined surface (a curved incline, which is a type of incline) that inclines as it extends gradually away from the rotor in the axial direction of the drive shaft and approaches the coil end 37 in the radial direction of the drive shaft, as seen below.  

    PNG
    media_image1.png
    264
    518
    media_image1.png
    Greyscale

In response to Applicant's argument that “since Williams fails to disclose an introduction passage in a rotor, there is no hint or suggestion of how the balance weight should be arranged with respect to such an introduction passage. Lee is cited for disclosing introduction passages 600 in a rotor 520. See Fig. 2. Lee fails to disclose a balance weight and thus, provides no hint or suggestion of how a balance weight should be arranged with respect to an introduction passage. Thus, even if an introduction passage were added to a rotor in Williams, there is no suggestion that a proximal portion of the balance weight 44 [34] should cover such an introduction passage in the axial direction”: It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, MPEP 2145 IV. Respectfully, Williams discloses a balance weight 34 with a proximal portion that covers the entire radial extent of the rotor below it as shown in annotated Fig. 1 above, and spans about 90º in the circumferential direction as shown in Fig. 2 and described at col. 2, l. 52-55. Lee teaches a plurality of introduction passages 600 provided through the rotor 520 for cooling the rotor, the introduction passages being evenly distributed along the circumferential direction such that any 90º section of the rotor includes at least two introduction passages as can be seen from Fig. 3. As such, when Williams is modified to include in its rotor the introduction passages 600 taught by Lee, the proximal portion of the balance weight 34 would cover at least some of the introduction passages.
Accordingly, Applicant's arguments have been fully considered but they are not persuasive. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 23 should read “a proximal portion connected to a first end”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US 6,247,907 in view of Lee et al. KR 2011-0128680.
Regarding claim 1, Williams discloses:
An electric compressor comprising: 
a housing 32; 
a drive shaft 26 that is disposed in the housing 32 and rotatable around an axis of the drive shaft; 
a motor 28 disposed in the housing 32 and configured to rotate the drive shaft 26; 
a fixed scroll 24 fixed to and disposed in the housing 32; 
a movable scroll 22 disposed in the housing 32 and connected to the drive shaft 26, the movable scroll 22 being revolved by rotation of the drive shaft 26, wherein a compression chamber (see annotated Fig. 1 below) that compresses refrigerant is formed between the movable scroll 22 and the fixed scroll 24; and 

wherein 
the housing 32 has an inlet 30 through which refrigerant is drawn into the motor chamber, 
the motor 28 includes a stator fixed in the motor chamber and a rotor fixed to the drive shaft, disposed in the stator, and rotatable together with the drive shaft (see annotated Fig. 1 below), 
the stator includes a stator core that has a cylindrical shape and a coil end 37 that has a ring shape and extends from an end face of the stator core in an axial direction of the drive shaft (see annotated Fig. 1 below), 
the drive shaft 26 includes a balance weight 34 that is disposed between the fixed block 35 and the motor 28, 
the balance weight has a middle portion, a proximal portion connected [to] a first end of the middle portion, and a distal portion connected to a second end of the middle portion (see annotated Fig. 1 below),
the balance weight 34 extends to a position where the balance weight covers at least a part of the rotor in a radial direction of the drive shaft in a view in the axial direction of the drive shaft, and wherein, the proximal portion of the balance weight covers the rotor in the axial direction (see annotated Fig. 1 below), 
the balance weight 34 is located away from the rotor by a predetermined distance in the axial direction of the drive shaft (see annotated Fig. 1 below),

the balance weight 34 extends to a position where the balance weight covers a part of the coil end 37 in the radial direction and the axial direction of the drive shaft (see annotated Fig. 1 below), wherein
the middle portion has an inclined surface (a curved incline, which is a type of incline) that inclines as it extends gradually away from the rotor in the axial direction of the drive shaft and approaches the coil end 37 in the radial direction of the drive shaft (see annotated Fig. 1 below).

    PNG
    media_image1.png
    264
    518
    media_image1.png
    Greyscale



the rotor has an introduction passage that is formed through the rotor in the axial direction of the drive shaft, wherein refrigerant flows through the introduction passage, 
the balance weight extends to a position where the balance weight covers at least a part of the introduction passage in a radial direction of the drive shaft in a view in the axial direction of the drive shaft, and wherein, the proximal portion of the balance weight covers the introduction passage in the axial direction (since Williams does not disclose an introduction passage);
the bearing supporting the drive shaft in the axial direction and the radial direction (Williams shows a journal bearing which is a type of bearing that only supports radial loads).
Lee teaches:
the rotor 520 has an introduction passage 600 that is formed through the rotor in the axial direction of the drive shaft, wherein refrigerant flows through the introduction passage 600 (see abstract);
the bearing supporting the drive shaft in the axial direction and the radial direction (see unlabeled ball bearing in Fig. 1, which is a type of bearing that supports both radial and axial loads).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Williams as taught by Lee to provide introduction passages in the rotor for the advantage of cooling the rotor (Lee abstract) and to substitute the journal bearing with a ball bearing to obtain the same predictable result of supporting the drive shaft for rotation, since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06.


the balance weight (34, Williams) extends to a position where the balance weight covers at least a part of the introduction passage (600, Lee) in a radial direction of the drive shaft in a view in the axial direction of the drive shaft, and wherein, the proximal portion of the balance weight covers the introduction passage in the axial direction (Williams discloses a balance weight 34 with a proximal portion that covers the entire radial extent of the rotor below it as shown in annotated Fig. 1 above, and spans about 90º in the circumferential direction as shown in Fig. 2 and described at col. 2, l. 52-55. Lee teaches a plurality of introduction passages 600 provided through the rotor 520 for cooling the rotor, the introduction passages being evenly distributed along the circumferential direction such that any 90º section of the rotor includes at least two introduction passages as can be seen from Fig. 3. As such, when Williams is modified to include in its rotor the introduction passages 600 taught by Lee, the proximal portion of the balance weight 34 would cover at least some of the introduction passages).

Regarding claim 4, the combination of Williams and Lee teaches:
wherein a suction passage is formed in the housing 32 or the fixed block 35, or formed between the housing 32 and the fixed block 35, wherein refrigerant flows from the motor chamber to the compression chamber through the suction passage, and the suction passage is located outward of the balance weight 34 in the radial direction of the drive shaft (see annotated Williams Fig. 1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        01/20/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, January 20, 2022